Name: 96/490/EC: Commission Decision of 18 July 1996 on certain protective measures with regard to Gyrodactylus salaris in salmonids (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  agricultural policy;  foodstuff;  health
 Date Published: 1996-08-10

 Avis juridique important|31996D049096/490/EC: Commission Decision of 18 July 1996 on certain protective measures with regard to Gyrodactylus salaris in salmonids (Text with EEA relevance) Official Journal L 202 , 10/08/1996 P. 0021 - 0022COMMISSION DECISION of 18 July 1996 on certain protective measures with regard to Gyrodactylus salaris in salmonids (Text with EEA relevance) (96/490/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof,Whereas Gyrodactylus salaris is an external parasite of salmonids which is able to cause serious mortalities in Salmo salar;Whereas experience has shown that the disease can spread from infected regions to previously uninfected regions through commercial transfers of salmon and other salmonids; whereas the disease can also spread between rivers through natural migration of salmonids;Whereas it is necessary to prevent the spread of the disease from regions in the Community possibly infected with Gyrodactylus salaris;Whereas the introduction of the parasite into regions with salmon stocks which are highly susceptible to Gyrodactylus salaris could lead to important losses of such salmon; whereas it is therefore necessary to lay down the measures necessary to prevent such introduction;Whereas procedures must be established in order to protect regions with highly susceptible salmon stocks or which are presumably free of Gyrodactylus salaris;Whereas in Annex I point V.E of the Act of Accession of Austria, Finland and Sweden, it is foreseen that as regards fish, and eggs and gametes thereof, intended for farming or restocking, consignments to or from Finland shall not be authorized during a transitional period of three years from the date of entry into force of the Accession Treaty;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The introduction into the regions referred to in the Annex of live salmonids originating from outside these regions shall not be allowed.Article 2 The introduction of salmonid ova for breeding purposes into the regions referred to in Annex originating from outside these regions, shall be subject to the application to the ova of disinfection procedures ensuring the elimination of parasites belonging to the species G. salaris.Article 3 1. In the case of the movement of live salmonids between the regions referred to in the Annex, the health attestation in point VI of the movement document referred to in Annex E, Chapter 1 of Council Directive 91/67/EEC shall be completed with the following sentence:'The fish belonging to the present consignment originate in one of the regions referred to in the Annex to Commission Decision 96/490/EC on certain protective measures with regard to Gyrodactylus salaris in salmonids.`2. In the case of consignments of ova of salmonids originating from outside the regions referred to in the Annex and introduced for breeding purposes into one of these regions, the health attestation in point VI of the movement document referred to in Annex E, Chapter 1 of Council Directive 91/67/EEC (3) shall be completed with the following sentence:'The eggs belonging to the present consignment have been disinfected as required by Commission Decision 96/490/EC on certain protective measures with regard to Gyrodactylus salaris in salmonids.`Article 4 The competent authorities of the Member States responsible for the regions referred to in the Annex shall submit their salmonid livestock to surveillance testing and laboratory examination in order to verify the absence of Gyrodactylus salaris and present, before 1 July 1997, all the results thereof to the Commission.Article 5 Member States shall alter the measures they apply to trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 6 This Decision will be reviewed before 1 July 1997.Article 7 This Decision is addressed to the Member States.Done at Brussels, 18 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 46, 19. 2. 1996, p. 1.